Case 1:20-cv-00131-KD-B Document 131 Filed 03/10/21 Page 1 of 43             PageID #: 1279




                     UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                              MOBILE DIVISION
 _____________________________________________

 AIMEE LYNNE YATES, as Personal
 Representative of the Estate of Robert
 Lewis Yates, Jr., deceased,                             Civ. A. No. 1:20-cv-00131-KD-B

                                    Plaintiff,
        v.
                                                         Jury Trial Requested
 SHERRIFF HUEY HOSS MACK,
 BALDWIN COUNTY, ALABAMA, et al.,
 TIM DEBOURGE,
 DON DEBOURGE,
 TONY NOLFE,
 STEVE ARTHUR,
 ROBERT CORREA
 NATHAN LUSK
 JUSTIN CORREA
 GREG SMITH
 ANDRE REID
                               Defendants.
 ______________________________________________

                 (PROPOSED) SECOND AMENDED COMPLAINT

        Plaintiff AIMEE LYNNE YATES, as Personal Representative of the Estate of

 Robert Lewis Yates, Jr., submits this Second Amended Complaint against these

 below named Defendants.

                         I.   JURISDICTION AND VENUE

        This action arises under the Fourth and Fourteenth Amendments to the

 United States Constitution, 42 U.S.C. § 1983, 42 U.S.C. § 12101 (“ADA”) and state

 law. Jurisdiction is proper under 28 U.S.C. § 1331 and § 1343.

        Venue is proper under 28 U.S.C. § 1391(b)(2) given that a substantial part of

 the events giving rise to the Plaintiff’s claims occurred in this judicial district.
Case 1:20-cv-00131-KD-B Document 131 Filed 03/10/21 Page 2 of 43           PageID #: 1280




                                   II.   PARTIES

       1.     Plaintiff, Aimee Yates (“Plaintiff”), is over the age of nineteen years and

 is a resident of Baldwin County, Alabama. Plaintiff is the daughter of the decedent,

 Robert Lewis Yates, Jr. (“Yates”), and is the personal representative of the Estate of

 Robert Lewis Yates Jr., deceased.

       2.     Defendant, Huey Hoss Mack (hereinafter “Mack”), is an adult resident

 citizen of Alabama and was the Baldwin County Sheriff at all times material hereto.

 At all times mentioned herein, Mack was the sheriff whose duties, customs and

 practices, policymaking duties, authority, standing, and power delegated to him by

 the state, proximately and directly and/or indirectly caused the death of Plaintiff’s

 decedent, Robert Lewis Yates, Jr. As the sheriff, among other things, he was the chief

 policymaker of the Baldwin County Sheriff Office and was responsible for the

 administration, management, and service of civil writs, and coordination of the

 activities of the Deputies, Baldwin County MCU, BCSO Swat Team, its commanders,

 and its negotiators. Defendant Mack also had a statutory duty under Alabama law in

 the context of his policymaking power and duties to take care to ensure that the laws

 are faithfully executed to attend to the medical needs of those in custody, especially

 those with known disabilities including those with known mental health issues. He

 is sued in his individual capacity.

       3.     Defendant Baldwin County, Alabama (hereinafter “Baldwin County”) is

 a political subdivision of the State of Alabama.




                                            2
Case 1:20-cv-00131-KD-B Document 131 Filed 03/10/21 Page 3 of 43       PageID #: 1281




       4.     Defendants Robert Correa and Greg Smith (hereinafter “R. Correa and

 G. Smith”), on information and belief were individual deputies with the Baldwin

 County Sheriff Department. They are sued in their individual capacities.

       5.     Defendants Lt. Andre Reid, Cpt. Tony Nolfe, Lt. Nathan Lusk, Justin

 Correa, and Steve Arthur on information and belief were members of the Baldwin

 County Swat Team (Swat Team Members), who responded to the scene on the

 incident complained of herein. Commanders on the scene were Cpt Tony Nolfe, after

 Joseph Davis relinquished command to become a SWAT sniper, and Lt. Nathan Lusk.

 SWAT Command on scene was Steve Arthur, SWAT Commander, Lt Andre Reid, Dep

 SWAT Cdr. The said commanders on scene, along with Sheriff Mack, were the on-

 scene policy makers. The above Defendant Swat Team Members and Commanders

 are sued in their individual capacities.

       6.     Defendant Don DeBourge (hereinafter “Don DeBourge”) was at all times

 mentioned herein the owner of and doing business as Key Largo Villas, a mobile home

 park for retired individuals located on land owned by Don DeBourge in Baldwin

 County, Alabama. Don DeBourge is sued in his individual capacity.

       7.     Defendant Tim DeBourge (hereinafter “Tim DeBourge”), Tim DeBourge

 is Don DeBourge’s son. Tim DeBourge is sued in his individual capacity.




                                            3
Case 1:20-cv-00131-KD-B Document 131 Filed 03/10/21 Page 4 of 43          PageID #: 1282




                        III.    STATEMENT OF FACTS

       8.     On information and belief, Don DeBourge was the sole owner of Key

 Allegro Villas Retirement Community, a mobile home retirement community

 located in Baldwin County, Alabama.


       9.     Robert Lewis Yates, Jr., (hereinafter Yates) the Plaintiff’s decedent,

 had leased a lot from DeBourge. Yates owned the mobile home in which he resided

 that was situated on said lot, located at 13449 Seabreeze Blvd, Fairhope, Alabama.


       10.    Yates suffered from depression and other mental disorders, including

 anxiety and paranoia, and previously had been involuntarily committed for mental

 health treatment in 2002 by the Probate Court of Baldwin County, Alabama but

 had not been hospitalized since 2002. In 2004, the Probate Court held another

 hearing to determine Yate’s mental capacity. In both cases, Defendant Sherriff

 Mack was ordered to pick up Yates and bring him to the Probate Court or the

 hospital.


       11.    Upon information and belief, Don DeBourge and Mr. Yates had

 disagreement over the continued leasing of the property where Mr. Yates trailer

 home was situated. Don DeBourge wanted Yates remove his mobile home from

 DeBourge’s lot, even though Yates had leased the lot and paid rent for many years.

 Yates and Don DeBourge had bank drafts for the lease payments sent and rejected

 by their respective banks. After to being unable to sort out their differences, Don




                                           4
Case 1:20-cv-00131-KD-B Document 131 Filed 03/10/21 Page 5 of 43          PageID #: 1283




 DeBourge sought relief from the Courts but didn’t tell them anything about Yates

 mental health, disabilities, or paranoia.


       12.    DeBourge sought a “forced entry order” along with an alias writ of

 possession from the District Court of Baldwin County. There were several hearings

 with the Court regarding this property dispute, none of which were attended by Mr.

 Yates. On February 26, 2018 the District Court issued an Alias Writ of Possession

 against Yates and an order which stated, “It is understood that the sheriff in

 executing the writ will stand by to ensure no breach of the peace if the plaintiff (Don

 DeBourge) decides to remove the mobile home at that time.”


       13.    On or about 8:37 A.M. on March 2, 2018 Defendant Robert Correa

 executed an Alias Writ of Possession on the Yates’ mobile home residence, located at

 13449 Seabreeze Blvd., Fairhope, Alabama by posting a copy of it to Yates’ door at

 8:37 A.M. Having executed a copy of the writ, they signed the original, and gave it

 to DeBourge.

       14.    Robert Correa returned to the Yates residence on March 5, 2018 after

 scheduling a time with DeBourge for the purpose of acting together and in concert

 to remove the mobile home from DeBourge’s lot. Robert Correa did not have an

 arrest warrant for Yates. Nor was there a search warrant for Yates’s home. After

 initially approaching Yates’ trailer home, Robert Correa decided to return to his

 squad vehicle to run a background check on Mr. Yates, and to call for backup. By

 information and belief, Robert Correa became aware or reasonably should have




                                             5
Case 1:20-cv-00131-KD-B Document 131 Filed 03/10/21 Page 6 of 43            PageID #: 1284




 become aware of Yates’ history of mental illness including paranoia when he looked

 Yates up on his squad car computer. And that he had no prior history as a

 trespasser. Robert Correa also became aware that there had been no prior history of

 violent felonies involving Mr. Yates. Robert Correa then called for backup, to which

 Defendant Smith arrived on the scene. Sheriff Departments have a responsibility to

 train their officers regarding how to interact with citizens that suffer from mental

 illness. At this time, the standard of care for reasonable police officers of the

 required and appropriate training, skill, and qualification would require the officers

 to take reasonable steps to guard against creating an unreasonable risk of injury to

 Yates or anyone in the immediate area including other officers or persons given the

 foreseeability of harm that could occur because of Yates’s mental history and the

 circumstances of executing a forced-entry writ without a search warrant on a mobile

 home. It is mandatory for law enforcement departments to have policies in place to

 provide their officers with thorough policy and training for policing the mentally ill.

 Officers that interact directly with the public like Robert Correa have a duty to have

 some general understanding of the importance of de-escalation and reducing the

 risk of violence when dealing with citizens with known behavioral issues. If officers

 don’t have proper training, confrontations involving people with mental illness can

 escalate quickly putting everyone involved in danger. Robert Correa breached the

 standard of care by failing to take into account Mr. Yates mental health issues in

 proceeding with his enforcement of the writ in coordination with the rest of the

 officers in a negligent, reckless, violent manner in serious disregard for and




                                             6
Case 1:20-cv-00131-KD-B Document 131 Filed 03/10/21 Page 7 of 43          PageID #: 1285




 deliberate indifference to Yates’s mental health. Additionally, there was no

 consideration or indication that the Court or the ordering district judge knew that

 Mr. Yates had a history of mental illness, despite that DeBourge was well aware.

 Upon prayer and belief, the DeBourges didn’t inform Robert Correa or Smith about

 the extent of the bad blood between them and Mr. Yates. The DeBourges through

 their personal animus for Mr. Yates placed the officers at serious risk and placed

 the life of Mr. Yates at great risk, ultimately causing and contributing to his death.

 With mental-illness patients violence begets violence. The decision to proceed with

 violently and forcefully exercising the writ under these conditions promised to

 significantly increase the risk and predictably lead to a tragic outcome. The data is

 overwhelming and was known to the Sheriff’s department at the time including the

 fact that studies had shown that people with mental illness are 16-times more likely

 to be killed by police than other suspects.

       15.    Robert Correa and Smith, along with Don and Tim DeBourge

 approached the front door of Yates’ home. Within the first 110 seconds of their first

 knocking on Yates’ door, Correa and Smith knocked on the carport end of the Yates

 trailer home multiple times and later on the front door, announcing “sheriff’s office”

 without a response from inside.

        16.   Don and Tim were then given the greenlight by Robert Correa and

 Smith to bust down Yates’s door. The DeBourges then made multiple violent

 attempts with a crowbar and sledgehammer to bust open the front door of Yates

 residence eventually succeeding in busting it open. The video evidence of this is




                                               7
Case 1:20-cv-00131-KD-B Document 131 Filed 03/10/21 Page 8 of 43         PageID #: 1286




 partially recorded on Smith’s police body-video camera. Imagine Mr. Yates in his

 home under assault and his property being destroyed. It is expected that a person

 with the kind of mental illness that Mr. Yates had that he might believe that the

 DeBourges and people with them bearing weapons and busting his door down were

 trying to hurt him. Smith and Robert Correa later directed the DeBourges off

 Yates’s front porch and entered his home with their weapons drawn in a classic two-

 man sweeping technique to clear the mobile home. Smith stood in the threshold

 with Robert Correa behind him, and announced “Sheriff’s Office”, as he scanned

 both north and south looking for Yates. About 30 seconds later, one single gunshot

 is heard from within the residence from an unknown source and direction. At that

 moment, Smith turns around at the doorjamb with his bodycam showing Robert

 Correa in front of him and both officers head off of the porch. Nobody was injured by

 the unknown single gunshot from the unidentified source. No one saw any muzzle

 flash. Nor did anyone see the point from where the shot was fired or directed, and it

 is clear that Yates had not directed physical harm aimed at the officers who were in

 his house with drawn weapons even they busted his door down with a

 sledgehammer.

       17.    Robert Correa and Smith left the porch, leaving the doorway to the

 home open. Robert Correa took up a position adjacent to the left front wheel well

 and on the shielded side of the vehicle that was backed into the carport, and Smith

 took up an initial location behind the end of the trailer.




                                            8
Case 1:20-cv-00131-KD-B Document 131 Filed 03/10/21 Page 9 of 43           PageID #: 1287




       18.    Smith then crossed over to the left rear of the vehicle for cover and

 calls out “come here sir, get your hands up” and one second later, Smith discharges

 his 40-caliber Glock five times. The 5-shot volley takes less than 2 seconds. There is

 another volley of gunfire by both Smith and R. Correa’s handguns 5 seconds later.

 This volley contains another 12 discharges and is over in approximately 4 seconds.

 Then Smith calls out “let me see your hands now”. Robert Correa asks Smith if

 Yates shot at them and neither officer can provide a clothing description of Mr.

 Yates to responding officers. By information and belief, Robert Correa and Smith

 did not engage Yates in a combat ready position and instead shot wildly and

 recklessly in the direction they believed Yates to be. Officers Smith and Robert

 Correa panicked and chose to escalate the situation by firing a volley of unprovoked

 gunfire into Yates home. By information and belief officer Robert Correa’s wild

 volley of gunfire penetrated the vehicles front and passenger side windshield.


       19.    Knowing that they fired recklessly, Robert Correa and Smith relayed

 their rendition of the encounter with Yates to their fellow officers, supervisors,

 SWAT commanders, and negotiators, deliberately fabricating a story of Yates

 coming out or crawling out on the front porch and firing at them, a story not

 supported by Baldwin County Sheriff’s records of the incident, available body cam

 footage and forensic evidence, including audio forensics of the gun shots. By stating

 that Mr. Yates had followed them outside and had discharged his weapon in an

 attempt to shoot and kill the police officers, both Robert Correa and Smith bore

 false witness. The gravity of the falsity was easily measured by the reaction of the



                                            9
Case 1:20-cv-00131-KD-B Document 131 Filed 03/10/21 Page 10 of 43           PageID #: 1288




  other officers that Yates was now a potential cop killer. When policemen make false

  attestations on issues of this gravity their immunity is lost. All citizens should have

  great respect for the difficult situations policemen find themselves in. Here,

  however, there is no excuse for the wildly false narrative from Robert Correa that

  Mr. Yates purposefully fired his weapon with intent to kill a police officer. Robert

  Correa didn’t just make a mistake, he misrepresented a material fact and then

  continued to do so in interviews after the fact. He told the Big Lie. Over, and over

  again.


           20.   When Justin Correa, Robert Correa’s son, arrived on the scene with

  other members of the SWAT team, Robert Correa was overhead to tell his son

  Justin Correa, “if at all possible don’t get involved in the SWAT entry….I know you

  want to because he shot right at my head and missed me by an inch so I’m just

  thinking about conflict of interest”. To which his Justin Correa, responded, “Then

  just don’t tell them that. I’m gonna go in and KILL this fucker if I have to.” By

  information and belief, Justin Correa remained on the scene and discharged his

  AR15 rifle during the SWAT entry of Mr. Yates’ home on March 5, 2018.


           21.   After Robert Correa and Smith’s flawed version of their initial

  encounter was relayed to responding officers, Yates’s home was surrounded, and an

  avoidable standoff ensued for several hour. The SWAT team then brought in a

  military Bearcat to breach Yates’ residence in multiple locations. They used a 40mm

  grenade launcher and multiple handheld teargas cans and flashbangs to flush Yates

  out of his mobile home, which was unsuccessful. Even though these officers fully


                                             10
Case 1:20-cv-00131-KD-B Document 131 Filed 03/10/21 Page 11 of 43           PageID #: 1289




  geared up for and carried out a military assault on Yates’s home, he did not

  retaliate. Encounters between the police and those with mental illness can quickly

  turn dangerous, especially because people in the grip of paranoia or psychosis may

  behave unpredictably.

        22.    Meanwhile Yates, in need of serious medical attention because of his

  anxiety and mental disorders, called 911 twice in a frantic effort to get outside help

  from the FBI and others while the events were unfolding. Yates clearly believed

  those outside his home were corrupt and were colluding with the DeBourges to hurt

  him and take his home by force. The available body-cam video shows that R. Correa

  and Smith sanction the DeBourges violent assault on Mr. Yates’ front door. It is

  clear in listening to the erratic 911 audio that Yates was severely agitated and was

  acting consistent with his history of mental illness. He believed the DeBourges were

  trying to kill him and were using their friends in the Sheriff’s Department to do so.

  Negotiators on the scene had access to Yates’ frantic 911 calls. Yet they ignored his

  pleas for help. They chose not to bring in a mental health specialist to help

  deescalate. They chose not to assess his history of mental illness and chose not to

  try to deescalate the situation. Rather than follow their training on how to handle

  stand-off situations with people with mental health issues they proceeded in

  following a course of direct confrontation. When the FBI agent responded, he was

  denied access to and otherwise not allowed to intervene by those in control of the

  scene. By information and belief, even by the time the FBI agent responded, had the




                                            11
Case 1:20-cv-00131-KD-B Document 131 Filed 03/10/21 Page 12 of 43            PageID #: 1290




  FBI agent been given the opportunity to communicate with Mr. Yates, an armed

  extraction could have been avoided and Mr. Yates would not have been killed.

        23.    In addition, Yates’s family members desperately tried to defuse the

  situation by directly calling the negotiators on the scene before the SWAT team

  entry. Yates’s daughter, the Plaintiff, spoke with negotiators but was not allowed to

  communicate with her father although she informed them that her father suffered

  from paranoia and depression and she was the only person Mr. Yates would speak

  with. In addition, Yates’ sister, Cyndey Ramsey, called Baldwin County Sheriff

  Office and spoke to Sgt. Payne who was also on the scene, but was not allowed to

  speak to or to have contact her brother Yates. Mr. Yates suffered from a known

  mental illness, despite this knowledge, the defendants denied Mr. Yates’ family

  access to him in an effort to deescalate the situation. This blatant failure to allow

  Mr. Yates family to try to help intervene and get him to surrender without further

  escalation of violence showed reliance that the SWAT team had toward the “cop

  killer” label that was falsely placed on Mr. Yates by Robert Correa and Greg Smith.

        24.    The reality is that Robert Correa lied about Yates, “shot right at my

  head, and missed me by an inch” on March 5, 2018, and acted together, jointly

  agreed and/or conspired with Greg Smith to prepare false, misleading, and

  incomplete reports and to give false, incomplete, and misleading versions of the

  events of March 5, 2018, for the purpose of, among other things, concealing or

  suppressing the true series of events and facts which ultimately and foreseeably

  lead to Robert Lewis Yates, Jr ‘s death on March 5, 2018, concealing misconduct




                                            12
Case 1:20-cv-00131-KD-B Document 131 Filed 03/10/21 Page 13 of 43            PageID #: 1291




  and/or illegal conduct, and manufacturing the justification for their use of deadly

  force.


           25.   Individual members of the SWAT named herein had a duty to

  investigate, discover, assess, and gather the necessary information to deescalate the

  situation to the extent practicable. Instead, they chose to escalate the situation to

  the extent practicable by denying the FBI and family access to Mr. Yates and chose

  to use and engage military-grade equipment against Mr. Yates who they knew or

  should have known was suffering from acute mental illness, including paranoia and

  anxiety. Defendants’ escalation on the scene ultimately and foreseeably lead to Mr.

  Yates’ death. Additionally, SWAT leadership and command control are required by

  the applicable standard of care to make their own individual assessment of the

  situation including discovering everything they can about the person of interest.

  They are required to take steps to minimize the potential loss of life for both the

  police officers and the person they are conflicted with. Here, the SWAT leadership

  failed to take the proper steps to perform an independent analysis of the situation.

  Deescalation is of particular importance because people experiencing mental health

  issues may react to force or intervention in unexpected ways.


           26.   On information and belief, the above said defendants and other

  employees or agents of the Baldwin County Sheriff Office jointly agreed and/or

  conspired with one another to use unreasonable and deadly force on Robert Lewis

  Yates, Jr. The actions of the defendants were done jointly, in concert, and with




                                            13
Case 1:20-cv-00131-KD-B Document 131 Filed 03/10/21 Page 14 of 43           PageID #: 1292




  shared intent and, therefore, constitute a continuing civil conspiracy in violation of

  42 U.S.C. § 1983. They did so without giving a peaceful resolution a chance. They

  did so in complete disregard to Mr. Yates known mental health issues. Had the

  minimum standard of care required been followed by all Defendants named herein,

  separately and severally, including the SWAT team and negotiators, it would have

  been confirmed that Mr. Yates had not previously been violent toward anyone; that

  he had been off his medications; and that he was suffering from acute mental

  illness: anxiety and paranoia. Any reasonable inquiry would have yielded Yates’s

  distrust of the DeBourges and his paranoia. Any reasonable inquiry would have

  confirmed that escalating violence in this case would most likely and foreseeable

  lead to the death of Mr. Yates. Knowing this, the SWAT commanders on the scene

  chose not to allow Yates’s family to intervene. Instead, they called in an armored

  vehicle and grenade launcher. Imagine how Yates felt at that time.


        27.    From approximately 2:00 PM to 6:30 PM the SWAT team members

  tore the windows and walls of the mobile home apart with their armored Bearcat

  vehicle and used teargas, concussion grenades and/or flash bangs against Yates for

  two and a half hours.


        28.    Yates had not retaliated against the use of the Bearcat in breaking

  down the walls and windows of his home, nor to the use of tear gas, flash bangs,

  and/or concussion grenades by the Swat Team.




                                            14
Case 1:20-cv-00131-KD-B Document 131 Filed 03/10/21 Page 15 of 43          PageID #: 1293




        29.    With the possibility of deescalating the situation having been

  eliminated by SWAT command and the negotiators on the scene; defendants were

  clearly heading toward a violent physical confrontation with Mr. Yates, which

  ultimately and foreseeably resulted in his death. At approximately 6:30 PM on

  March 5, 2018 the decision was made to breach the Yates residence with all of the

  SWAT Team’s fire power, despite that the situation was not exigent under any

  circumstance. Nor had there ever been an emergency to begin with. Yates had never

  threatened anyone’s life. At most, he fired a warning shot inside his home when the

  DeBourges were making unlawfully busting down his door with a sledgehammer.


        30.    The SWAT Team moved into Yates’s trailer home—heavily armored

  and armed. They were intent on killing Yates because they perceived him as a

  potential cop killer. For all these reasons, Defendants’ presence, breach, and the

  entry ultimately and foreseeably caused Mr. Yates’s death.


        31.    Robert Lewis Yates, Jr. was a 65-year-old, retired, disabled, and

  possibly seriously injured gentleman with a history of mental illness including

  paranoia and was trying to protect himself the only way he knew how. Available

  evidence suggests that Mr. Yates did finally engage the officers when they breached

  his home by firing his shotgun at an advancing steel shield. The SWAT team fired

  around one hundred plus rounds of ammunition into Yates’s home, ultimately and

  foreseeably killing Mr. Yates with a hail of bullets.




                                            15
Case 1:20-cv-00131-KD-B Document 131 Filed 03/10/21 Page 16 of 43          PageID #: 1294




        32.    Based on the bullet holes in Yates home, and shell casings found

  outside of the residence, SWAT Team Members shot up the mobile home with their

  military style weapons without probable cause, as Yates had been silent for several

  hours and presented a threat to no one. There were more than 114 shells/bullets

  casings, along with tear gas rounds and canisters, and concussion grenades

  collected by MCU. There were additional casings, projectiles, and ferret founds left

  at scene by MCU law enforcement, which were subsequently collected as evidence

  by Yates’s family and forensic experts. Justin Correa alone fired a minimum of 30

  AR15 rounds from Yates front porch. Swat Team Members entered Yates home

  and spread more gunfire all around inside the home leaving Yates critically

  wounded and in need of emergency medical attention.


        33.    On information and belief, Yates was killed after receiving three

  bullets. One to his abdomen, one to his arm, and another execution-style bullet to

  the back of his head. Yates’s death by SWAT was a foreseeable result of the violent

  entry into his home, done under color of purported executive legal authority, the

  false/fabricated rendition of events communicated by Robert Correa and Smith, the

  negligent/supervision training of the responding officers, and negotiators, and the

  failure of the on scene SWAT commanders to perform their own independent

  evaluation and their refusal to allow the FBI or Mr. Yates family including his

  daughter to try to intervene to de-escalate the situation. The Baldwin County

  Sheriff’s Department, through its negligent training, policymaking, setting of

  policies and procedures in place for interacting with mental health persons and



                                           16
Case 1:20-cv-00131-KD-B Document 131 Filed 03/10/21 Page 17 of 43             PageID #: 1295




  subjects, or lack thereof, deliberately, negligently, and recklessly chose to act in a

  way with an individual with known mental illness that would lead to a violent

  result.


            34.   Yates lay seriously wounded, unconscious, and barely alive by the time

  medics reached him on March 5, 2018 at approximately 6:30 PM. However, Yates

  was not rushed to the emergency room by ambulance and was not transported by

  life saver helicopter to the hospital but died on the scene from his fatal wounds. A

  body transport unit from Gulf Shores was not called until sometime between 2:00

  AM and 4:00 AM the next morning to transport the deceased Yates to the Baldwin

  County Coroner’s Office and later to the ADFS Medical Examiner’s office in Mobile.

  In the interim, MCU recognized, documented, preserved, photographed, and

  collected evidence and established chain of custody for the evidence, but failed to

  collect a significant amount of evidence that was later collected by the family and

  forensic experts.


                                GENERAL ALLEGATIONS

            35.   The plaintiff re-alleges and incorporates by reference paragraphs 1-34

  above with the same force and effect as if fully set out in specific detail hereinbelow.

            36.   Mack, Nolfe and Lusk, the on-scene commanders, and Arthur, and Reid,

  the SWAT commanders, were the on-scene policy makers at all times material hereto

  and either by their direct participation or through their subordinate officers:


                  a.    acted negligently and/or wantonly in regard to Yates’s serious
                        medical needs;



                                             17
Case 1:20-cv-00131-KD-B Document 131 Filed 03/10/21 Page 18 of 43          PageID #: 1296




              b.     acted with deliberate indifference to Yates’ serious medical needs
                     in violation of 42 U.S.C. § 1983;

              c.     failed to supervise and train the Swat Team Members on the
                     foreseeable risk of life associated with the unjustifiable use of
                     military style equipment, and incendiary devices, equipment and
                     weaponry;

              d.     violated Swat Team standards and policies;

              e.     acted with deliberate indifference to Yates’ Fourth Amendment
                     constitutional rights;

              f.     acted with deliberate indifference to Yates’ health and safety;

              g.     acted with deliberate indifference toward an individual with a
                     known mental illness;

              h.     knowingly escalated the situation by employing military style
                     equipment in dealing with Yates, an individual with a known
                     mental illness;

              i.     acted with deliberate indifference toward Yates by showing
                     extreme aggression, when statistically individuals with a known
                     mental illness are sixteen times more likely to die in interactions
                     with police;

              j.     failed to provide proper training in regard to interactions with
                     individuals suffering from mental illness in deliberate disregard
                     for Mr. Yates, constitutional rights;

              k.     deliberately provoked Mr. Yates by assaulting his home for
                     multiple hours with military style equipment, despite Mr. Yates
                     communicating that he believed those outside his home were
                     corrupt;

              l.     deliberately entered Mr. Yates’ home in an aggressive and
                     forceful manner and knowingly provoking the expected response,
                     which ultimately and foreseeably caused Mr. Yates’ death.

        37.   As a direct and proximate cause of Defendants above acts, Robert

  Lewis Yates, Jr. was caused to suffer great mental anguish, physical injuries and



                                           18
Case 1:20-cv-00131-KD-B Document 131 Filed 03/10/21 Page 19 of 43             PageID #: 1297




  death. Said acts, including the denial to Yates’s contact with his family, physicians,

  mental-health professional personnel, and others including the F.B.I., were the

  foreseeable result of Sherriff Huey Hoss Mack’s and BCSO’s culture on not

  enforcing policies and procedures and not training personnel on one or more

  appropriate policies or customs. It is also the foreseeable result by or a result of

  similar practice of all named defendants in carrying out the acts described herein

  and in the normal course of their employment or business or ordinary obligations,

  including Mack’s, deliberate indifference to individual’s health and safety, described

  in Case No. 1:12-cv-00281-CG-C, all of which violated Yates’ clearly established due

  process rights due under the Fourth and Fourteenth Amendments to the

  Constitution of the United States and 42 U.S.C. § 1983.


                           COUNT I – 42 U.S.C. § 1983
                        DELIBERATE INDIFFERENCE TO
                      SERIOUS MEDICAL CONDITION/NEED

        38.    The plaintiff re-alleges and incorporates by reference paragraphs 1-37

  above with the same force and effect as if fully set out in specific detail hereinbelow.

        39.    Mack, Nolfe and Lusk, the on-scene commanders, and Arthur, and Reid,

  the SWAT commanders, along with the members of the Crisis Negotiating Team

  (CNT) acting under color of state law within the meaning prescribed by 42 U.S.C. §

  1983, and under the policymaking and procedural authority and power of Baldwin

  County Sherriff’s Department, including in acting together and in concert with

  Correa and Smith regarding the relaying and communication of information about

  the early encounter with Yates and subsequent breach into the mobile home. All



                                             19
Case 1:20-cv-00131-KD-B Document 131 Filed 03/10/21 Page 20 of 43          PageID #: 1298




  Defendants named herein acted together in violation of Section 1983 and were

  deliberately indifferent to Yate’s, serious medical needs in that they either knew or

  should have known Yates’ was in serious need of medical treatment before and after

  the Swat members used the Bearcat, teargas, and flashbangs to flush him out his

  home, yet refused to allow his family members, medical personnel, and others he was

  frantically reaching out for to help, to intervene or have any contact with him before

  or after he was ultimately killed by Swat team members upon their violent entry into

  his home.


        40.    The said defendants deprived Yates of medical treatment in violation of

  Baldwin County Sherriff Office standards and policies or reasonable standards and

  policies that should have been in place after understanding that Mr. Yates suffered

  from a mental illness. The Baldwin County Sheriff Office (BCSO) custom and practice

  of providing inadequate or substandard medical care or refusing to enforce policies

  and procedures to mental health persons including to those in custody of the BCSO

  similar to prior deprivations described Case No 1:12-cv-00625-WS-M and Case No.

  1:15-cv-00466-KD-B in that said defendants also provided inadequate emergency

  medical field training, allowing untrained and/or poorly trained personnel to make

  decisions regarding medical treatment, and denying and delaying necessary medical

  care to persons with serious medical needs, all of which violated Yates’ clearly

  established due process rights under the Fourth and Fourteenth Amendments to the

  Constitution of the United States and 42 U.S.C. § 1983.




                                           20
Case 1:20-cv-00131-KD-B Document 131 Filed 03/10/21 Page 21 of 43            PageID #: 1299




        41.    As a direct and proximate cause of defendants said actions, Yates died

  before receiving proper medical treatment.


                       COUNT II – 42 U.S.C. § 1983
              DELIBERATE INDIFFERENCE TO HEALTH/SAFETY

        42.    The plaintiff re-alleges and incorporates by reference paragraphs 1-41

  above with the same force and effect as if fully set out in specific detail hereinbelow.

        43.    Robert Correa and Greg Smith failed to follow national standards of

  care for law enforcement, including policies and procedures in place, in regard to

  interacting with citizens with known mental illnesses. They countenanced the

  DeBourges use of a crowbar and sledgehammer to beat down and destroy Yates’s

  front door. They forcefully and unlawfully entered with excessive force with

  deliberate indifference to Yates’s mental health in serious disregard for reasonable

  policies and procedures relating to persons with mental health that should have

  been in place and followed and enforced. They chose the worst path to approach a

  person with known mental illness and paranoia. The officers should have obtained a

  mental health evaluation of Mr. Yates and should only have used a nonviolent

  method in their attempted interactions with him. The officers did not have an

  arrest warrant for Mr. Yates. Nor did they have a search warrant to enter Yates’s

  home. Robert Correa and Greg Smith were policemen acting under the color of

  state law within the meaning prescribed by 42 U.S.C. § 1983, were deliberately

  indifferent to Yates’ health and safety, and acted in a reckless and dangerous

  foreseeably provoking an ultimate violent response from Mr. Yates. Mack, Nolfe

  and Lusk, the on-scene commanders, and Arthur and Reid, the SWAT commanders,


                                             21
Case 1:20-cv-00131-KD-B Document 131 Filed 03/10/21 Page 22 of 43             PageID #: 1300




  along with the Crisis Negotiating Team (CNT) were acting under color of state law

  within the meaning prescribed by 42 U.S.C. § 1983, were deliberately indifferent to

  Yates’ health and safety, in deciding to use deadly force against him with the use of

  the Bearcat and 40-mm teargas cannons when they knew or should have known of

  the unreasonable risk of injury to Yates, including death, of deploying said devices

  in type of structure such as the mobile home, and the destructive power and the

  toxic effect they would have on Yates’s surroundings.

        44.    Said acts, including the denial to Yates’s contact with his family,

  physicians, mental-health professional personnel, and others including the F.B.I.,

  were the foreseeable result of Sherriff Huey Hoss Mack’s and BCSO’s culture on not

  enforcing policies and procedures and not training personnel on one or more

  appropriate policies or customs. It is also the foreseeable result by or a result of

  similar practice of all named defendants in carrying out the acts described herein

  and in the normal course of their employment or business or ordinary obligations,

  including Mack’s, deliberate indifference to individual’s health and safety, described

  in Case No. 1:12-cv-00281-CG-C, all of which violated Yates’ clearly established due

  process rights due under the Fourth and Fourteenth Amendments to the

  Constitution of the United States and 42 U.S.C. § 1983.


        45.    As a direct and proximate cause of defendants said actions, Yates

  suffered severe injuries and died.




                                             22
Case 1:20-cv-00131-KD-B Document 131 Filed 03/10/21 Page 23 of 43            PageID #: 1301




                             COUNT III – 42 U.S.C. § 1983
                                EXCESSIVE FORCE

         46.   The plaintiff re-alleges and incorporates by reference paragraphs 1-45

  above with the same force and effect as if fully set out in specific detail hereinbelow.

         47.   Defendants Justin Correa fired his weapon which helped kill Yates,

  and Cpt. Steve Arthur operated the Bearcat at a great risk of death and serious

  injury to Yates. Still other SWAT member defendants operated the 40 mm tear gas

  cannon launcher at a great risk of death and serious bodily harm to Yates, when

  Yate’ posed no immediate threat of harm at the time of their deployment.


         48.   Said defendants acting under color of state law within the meaning

  prescribed by 42 U.S.C. § 1983, deliberately deprived Yates of his rights clearly

  established rights under the Fourth and Fourteenth Amendment of the United

  States Constitution and 42 U.S.C. § 1983 not to have excessive force used against

  him.


         49.   Defendants Mack, Nolfe and Lusk, the on-scene commanders, and

  Arthur, and Reid, the SWAT commanders, are supervisory officials responsible for

  the development and implementation of policies and procedures to ensure the

  SWAT Team and officers appropriate deployment and use of deadly force with their

  equipment, weaponry, and incendiaries under the circumstances. This duty

  included, but was not limited to, the duty to create, adopt and implement rules,

  regulations, practices, and procedures which clearly direct SWAT Team Members as

  to the appropriate use of force with their equipment, weaponry, and incendiaries



                                             23
Case 1:20-cv-00131-KD-B Document 131 Filed 03/10/21 Page 24 of 43             PageID #: 1302




  under relevant circumstances. In circumstances dealing with people with mental

  illness such as Mr. Yates the SWAT command should have performed their own

  independent assessment of who Mr. Yates was, his level of mental illness, whether

  or not he suffered from paranoia or delusion, and whether he had ever been violent.

  When police aren’t trained in mental health issues, they may interpret the mentally

  ill citizen’s actions as defiance or resisting arrest. SWAT and Baldwin County

  policies should emphasize the sanctity of human life, focus on de-escalation, and

  urge officers to go above and beyond to avoid using force in any situation unless

  absolutely necessary.


        50.    Defendants Mack, Nolfe and Lusk, the on scene commanders, and

  Arthur, and Reid, the SWAT commanders, failure to adopt and implement, or

  failure to follow, adequate policies regarding appropriate use of force under the

  relevant circumstances and their conscious ignorance of legal duties and

  responsibilities under the law as a matter of custom and practice, constitutes

  deliberate indifference regarding Mr. Yates mental illness to the known, serious

  consequences of excessive force with this type of equipment, weaponry, and

  incendiaries under relevant circumstances.


        51.    Yates’ death was the foreseeable result of said Defendants use and

  deployment of the above force, Defendants Mack, Nolfe and Lusk, the on scene

  commanders, and Arthur, and Reid, the SWAT commanders violation of policies on

  the use of said force in dealing with citizens with mental illness, or their failure to

  adopt and implement adequate policies regarding the avoidance of use of excessive


                                             24
Case 1:20-cv-00131-KD-B Document 131 Filed 03/10/21 Page 25 of 43              PageID #: 1303




  force unless absolutely necessary when dealing with citizens with mental illnesses,

  similar to Mack’s acts and omissions as that described in case no. 1:19-cv-00221-C


        52.    The said actions and omissions of said defendants did thereby deprive

  Mr. Yates of his clearly established rights to due process under the Fourth,

  Amendment, and the Fourteenth Amendments of the Constitution of the United

  States in violation of 42 U.S.C. § 1983 proximately causing Yates death. Said acts,

  including the denial to Yates’s contact with his family, physicians, mental-health

  professional personnel, and others including the F.B.I., were the foreseeable result

  of Sherriff Huey Hoss Mack’s and BCSO’s culture on not enforcing policies and

  procedures and not training personnel on one or more appropriate policies or

  customs. It is also the foreseeable result by or a result of similar practice of all

  named defendants in carrying out the acts described herein and in the normal

  course of their employment or business or ordinary obligations, including Mack’s,

  deliberate indifference to individual’s health and safety, described in Case No. 1:12-

  cv-00281-CG-C, all of which violated Yates’ clearly established due process rights

  due under the Fourth and Fourteenth Amendments to the Constitution of the

  United States and 42 U.S.C. § 1983.


                            COUNT IV
         FOURTH AMENDMENT - UNLAWFUL SEARCH AND SEIZURE

        53.    The plaintiff re-alleges and incorporates by reference paragraphs 1-52

  above with the same force and effect as if fully set out in specific detail herein68low.




                                              25
Case 1:20-cv-00131-KD-B Document 131 Filed 03/10/21 Page 26 of 43               PageID #: 1304




         54.    The actions by all named individual defendants constitute an unlawful

  invasion of privacy and search and seizure in violation of the First and Fourth

  Amendments of the Constitution of the United States.

         55.    All of the named individual defendants, including Defendants Correa,

  Smith, Mack, Nolfe and Lusk, the on scene commanders, and Arthur, and Reid, and

  the SWAT commanders were acting under color of law outside the line and scope of

  the employment, and the DeBourges were acting under purported color of law in

  conjunction with executing the writ of possession under the authority of the officials

  of Defendants Baldwin County, Sheriff Mack, the Sheriff Department, and its Swat

  Team Cdrs, MCU Investigators, and Negotiators.

         56.    On information and belief, it is the policy or custom of the Sheriff

  Mack, Baldwin County, its Sheriff Department, and its Swat Team to allow, to fail

  to prohibit, or fail to discipline such actions, so as to constitute the policy of Sheriff

  Mack, Baldwin County, its Sheriff Department, and its Swat Team Cdrs, MCU

  Investigators, and Negotiators. Further, said defendants failed to train its officers,

  despite notice of the need to do so, to avoid such constitutional violations. It is the

  further policy of the Baldwin County Sheriff Department not to enforce policies and

  procedures in place pertaining to persons with mental health concerns, such as

  Yates. In the alternative, no reasonable policies and procedures in place exist. The

  breach in this case was done without a search warrant on Yates’s mobile home in

  violation of the Fourth Amendment. All named Defendants are liable for said

  breach.




                                              26
Case 1:20-cv-00131-KD-B Document 131 Filed 03/10/21 Page 27 of 43              PageID #: 1305




        57.    As a result of the violation of Yates clearly established constitutional

  rights to privacy, to keep and bear arms, and to be free from unlawful search and

  seizure, the front door, walls, and windows of Yates home were broken down and

  destroyed placing Yates in fear of his life for five hours inside his home before he

  was shot in the abdomen, arm, and back of the head by Swat Team Members as

  they shot up the exterior and interior of his home firing more than 114 rounds. In

  the process, Yates was subjected to severe mental anguish of the type that no

  reasonable person should be expected to endure, much less someone with known

  mental illness including paranoia; Yates suffered intimidation, embarrassment, and

  humiliation, along with mental and physical abuse distress, and suffered serious

  wounds to his body.

        58.    Said actions of said defendants were done maliciously, willfully, and

  with reckless disregard for Yates clearly established constitutional rights. Said acts,

  including the denial to Yates’s contact with his family, physicians, mental-health

  professional personnel, and others including the F.B.I., were the foreseeable result

  of Sherriff Huey Hoss Mack’s and BCSO’s culture on not enforcing policies and

  procedures and not training personnel on one or more appropriate policies or

  customs. It is also the foreseeable result by or a result of similar practice of all

  named defendants in carrying out the acts described herein and in the normal

  course of their employment or business or ordinary obligations, including Mack’s,

  deliberate indifference to individual’s health and safety, described in Case No. 1:12-

  cv-00281-CG-C, all of which violated Yates’ clearly established due process rights




                                              27
Case 1:20-cv-00131-KD-B Document 131 Filed 03/10/21 Page 28 of 43            PageID #: 1306




  due under the Fourth and Fourteenth Amendments to the Constitution of the

  United States and 42 U.S.C. § 1983.

                                  COUNT V
                             SECTION 1983 CLAIM
                          UNCONSTITUTIONAL SEIZURE

        59.    The Plaintiff re-alleges and incorporates by reference paragraphs 1-58

  above with the same force and effect as if fully set out in specific detail hereinbelow.

        60.    Neither R. Correa and G Smith were in possession of a warrant to

  enter Yates mobile home on March 5, 2018 and were acting under of color of law

  when the directed the DeBourges to violently breach Yates’ front door.


        61.    Correa and Smith did not have a search warrant to enter Yates mobile

  home nor were there exigent circumstances existing at the time to enter Yates’

  home but rather than calling a locksmith to open the front door of Yates’ mobile

  home to determine if Yates was inside, or take any other less dangerous action, R.

  Correa and G. Smith gave the greenlight to Don and Tim DeBourge and/or their

  agents to forcibly enter Yates residence by taking a sledge hammer and crowbar to

  bust down the front door.


        62.    Their wrongful entry into Yates’ mobile home and later

  misrepresentations to cover up their acts, resulted in Yates’s eventual death after

  SWAT team was called and consequently strips these Defendants of immunity.


        63.    The actions of the defendants including the DeBourges who were

  acting along with and directly over said R. Correa and Smith, violated Yates’ rights



                                             28
Case 1:20-cv-00131-KD-B Document 131 Filed 03/10/21 Page 29 of 43             PageID #: 1307




  under the Fourth Amendment to the United States Constitution to be secure in his

  person against unreasonable seizure and excessive force, and his right to due

  process under the Fourteenth Amendment to the United States Constitution, and

  caused the injuries and death alleged in this complaint.


        64.    As a proximate result of said defendants lies, conspiracy, and

  complicity, Yates suffered violations of his Fourth Amendment and Fourteenth

  Amendment, and 42 U.S.C. 1983 rights, including serious bodily injuries and death

  described above. Said acts, including the denial to Yates’s contact with his family,

  physicians, mental-health professional personnel, and others including the F.B.I.,

  were the foreseeable result of Sherriff Huey Hoss Mack’s and BCSO’s culture on not

  enforcing policies and procedures and not training personnel on one or more

  appropriate policies or customs. It is also the foreseeable result by or a result of

  similar practice of all named defendants in carrying out the acts described herein

  and in the normal course of their employment or business or ordinary obligations,

  including Mack’s, deliberate indifference to individual’s health and safety, described

  in Case No. 1:12-cv-00281-CG-C, all of which violated Yates’ clearly established due

  process rights due under the Fourth and Fourteenth Amendments to the

  Constitution of the United States and 42 U.S.C. § 1983.


                               COUNT VI
              CONSPIRACY TO VIOLATE CONSITUTIONAL RIGHTS
                              42 U.S.C. 1983

        65.    The Plaintiff re-alleges and incorporates by reference paragraphs 1-64

  above with the same force and effect as if fully set out in specific detail hereinbelow.


                                             29
Case 1:20-cv-00131-KD-B Document 131 Filed 03/10/21 Page 30 of 43            PageID #: 1308




        66.    Defendants R. Correa and G. Smith misrepresented, concealed, and

  suppressed and conspired to give false statements regarding the encounter with

  Yates on March 5, 2018, and continued to engage in a course of conduct, and

  otherwise jointly acted and/or filed false or misleading statements, and inaccurate,

  and misleading reports, and to make false statements to superior officers in order to

  conceal or suppress the actions and omissions of said defendants.


        67.    In furtherance of this conspiracy said defendants, together with their

  unnamed co-conspirators, committed the overt acts alleged in this complaint, which

  served as the basis of the use of deadly force against Yates, which ultimately lead to

  Yates’ death that day. These acts remove the protection of qualified immunity

  because the actions were made in bad faith with total disregard for human life.


        68.    Said defendants, Capt. Tony Nolfe, Lt. Nathan Lusk, Justin Correa,

  Robert Correa, Greg Smith, Andre Reid and Steve Arthur were complicit in the

  conspiracy, and in violation of the sheriff’s policies and procedures in place, or in

  violation of reasonable and appropriate policies and procedures that should have

  been in place.


        69.    As a proximate result of said defendants lies, conspiracy, and

  complicity, Yates suffered violations of his Fourth Amendment and Fourteenth

  Amendment, and 42 U.S.C. 1983 rights, including serious bodily injuries and death

  described above. Said acts, including the denial to Yates’s contact with his family,

  physicians, mental-health professional personnel, and others including the F.B.I.,



                                             30
Case 1:20-cv-00131-KD-B Document 131 Filed 03/10/21 Page 31 of 43             PageID #: 1309




  were the foreseeable result of Sherriff Huey Hoss Mack’s and BCSO’s culture on not

  enforcing policies and procedures and not training personnel on one or more

  appropriate policies or customs. It is also the foreseeable result by or a result of

  similar practice of all named defendants in carrying out the acts described herein

  and in the normal course of their employment or business or ordinary obligations,

  including Mack’s, deliberate indifference to individual’s health and safety, described

  in Case No. 1:12-cv-00281-CG-C, all of which violated Yates’ clearly established due

  process rights due under the Fourth and Fourteenth Amendments to the

  Constitution of the United States and 42 U.S.C. § 1983.


                             COUNT VII
     SECTION 1983 CLAIM FOR FAILING TO PREVENT VIOLATIONS TO
           CLEARLY ESTABLISHED CONSITUTIONAL RIGHTS

        70.    The plaintiff re-alleges and incorporates by reference paragraphs 1-69

  above with the same force and effect as if fully set out in specific detail hereinbelow.

        71.    On March 5, 2018, defendants R. Correa and G. Smith were acting as

  agents, servants, and employees of Don DeBourge and outside the scope of their

  employment, when they entered Yates’ mobile home at the request of DeBourge, in

  connection with an entirely civil matter on behalf of DeBourge. Correa, Smith, and

  DeBourge had a duty to use only the reasonable and minimal amount of force

  necessary to safely remove Yates from DeBourge’s property. The Debourges acted

  together with Correa and Smith outside the scope of their employment to tortiously

  and recklessly and/or wantonly violate Yates’s protected constitutional rights with

  reckless and wanton disregard for his mental health and safety of which they knew



                                             31
Case 1:20-cv-00131-KD-B Document 131 Filed 03/10/21 Page 32 of 43              PageID #: 1310




  or should have known would foreseeably result in immediate threats to safety for all

  present, serious injury, violence, and death.

        72.    As a result of their encounter with Yates, DeBourge’s agents, Correa

  and Smith falsified their reporting of the incident, in violation of sheriff’s policy,

  which ultimately lead to Yates’ death when Correa and Smith called in a tactical

  SWAT team.

        73.    Said defendants, Correa, Smith, and the DeBourges, separately and

  severally, caused the wrongful death of Robert Lewis Yates, Jr. as contemplated by

  Alabama Code § 6-5-410.


        74.     As a direct and proximate result of the foregoing willful and wanton

  acts stated above, the said defendants, separately and severally caused the death of

  Robert Lewis Yates Jr. on March 5, 2018.

        75.    All Defendants herein, including Huey Hoss Mack as policymaker, and

  Steve Arthur and Tony Nolfe as SWAT commanders, violated Yates’ civil rights by

  failing to intervene and stop violations to Yates’ clearly established rights when Lt.

  Andre Reid, Nathan Lusk, Justin Correa, all fired their weapons which killed Yates,

  and Cpt. Steve Arthur who operated the Bearcat at a great risk of death and serious

  bodily harm to Yates, and other SWAT members operated the 40 mm tear gas

  cannon launcher, when they knew or should have known said acts would cause

  deadly and/or serious harm to Yates and violate Yate’s clearly established Fourth

  and Fourteenth Amendments rights and 42 U.S.C. 1983.




                                              32
Case 1:20-cv-00131-KD-B Document 131 Filed 03/10/21 Page 33 of 43             PageID #: 1311




        76.    Defendants Mack, Lusk, Reid, Arthur, Nolfe had a realistic

  opportunity to intervene but failed to take reasonable steps to prevent the violations

  of Yates’ clearly established constitutional rights as described above.


        77.    As a proximate result of said defendants failure to intervene and

  prevent the above described actions, Yates suffered violations of his 4 th Amendment

  and 14th Amendment, and 42 U.S.C. 1983 rights, serious bodily injuries and death

  described above. Said acts, including the denial to Yates’s contact with his family,

  physicians, mental-health professional personnel, and others including the F.B.I.,

  were the foreseeable result of Sherriff Huey Hoss Mack’s and BCSO’s culture on not

  enforcing policies and procedures and not training personnel on one or more

  appropriate policies or customs. It is also the foreseeable result by or a result of

  similar practice of all named defendants in carrying out the acts described herein

  and in the normal course of their employment or business or ordinary obligations,

  including Mack’s, deliberate indifference to individual’s health and safety, described

  in Case No. 1:12-cv-00281-CG-C, all of which violated Yates’ clearly established due

  process rights due under the Fourth and Fourteenth Amendments to the

  Constitution of the United States and 42 U.S.C. § 1983.


                                    COUNT VIII
                               SUPERVISOR LIABILITY

        78.    The Plaintiff re-alleges and incorporates by reference paragraphs 1-77

  above with the same force and effect as if fully set out in specific detail hereinbelow.




                                             33
Case 1:20-cv-00131-KD-B Document 131 Filed 03/10/21 Page 34 of 43            PageID #: 1312




           79.   Defendant Mack violated 42 U.S.C. §1983 in the manner set forth

  herein. Under 42 U.S.C. § 1983, a person who, acting under color of state law,

  deprives another person of his federal constitutional rights is liable to the injured

  party.


           80.   Under 42 U.S.C. § 1983, Supervisory Liability can be found either

  where a supervisor personally participates in the alleged constitutional violation or

  where there is a sufficient causal connection between the supervising official’s

  actions and the alleged Constitutional deprivation.


           3.    81.   At all relevant times, defendant Sheriff Mack acted under color

  of state law. Defendant Sheriff Mack was the supervising official for law

  enforcement purposes of his office in Baldwin County, and therefore had a duty to

  ensure that he adequately supervised the deputies, including defendants R. Correa

  and G. Smith , to ensure that his subordinate agents responded in a proportionate

  and appropriate manner in accordance with applicable standards of care and

  applicable administrative policies, protocols, and procedures, to injured individuals

  and/or individuals displaying signs of an altered state of mind. As the sheriff,

  among other things, he was the chief policymaker of the Baldwin County Sheriff

  Office and was responsible for the administration, management, and service of civil

  writs, and coordination of the activities of the Deputies, Baldwin County MCU,

  BCSO Swat Team, its commanders, and its negotiators. Defendant Mack also had a

  statutory duty under Alabama law in the context of his policymaking power and

  duties to take care to ensure that the laws are faithfully executed to attend to the


                                            34
Case 1:20-cv-00131-KD-B Document 131 Filed 03/10/21 Page 35 of 43            PageID #: 1313




  medical needs of those in custody, especially those with known disabilities including

  those with known mental health issues. He is sued in his individual capacity.

        82.    Mack failed to properly supervise his subordinate agents, including R.

  Correa and G. Smith and thereby allowed them to falsify records and official

  statements and interviews, which directly and proximately caused the death of

  Yates on March 5, 2018. At the time Yates was killed, Defendant SHERIFF

  breached his above-described duties and failed to properly supervise his deputies

  including, R. Correa and G. Smith agents, to ensure that they conducted themselves

  in an honest professional capacity and act in an appropriate manner when faced

  with reporting official police incidents. Such a failure to supervise reflects Mack’s

  deliberate indifference to the known or obvious consequence that his failure to

  supervise in this circumstance with foreseeable results that Yates’ constitutional

  rights would be violated, and thereby establishes a sufficient causal connection

  between the Mack’s failure to supervise his subordinate agents and the deprivation

  of Yates’ constitutional rights. Mack’s failure to supervise regarding falsification of

  records is also described in cases 1:12-cv-00718-KN-N and 1:17-cv-00259-KD-N


        83.    As a proximate result of said Sheriff Mack’s failure to supervise S.

  Correa and G. Smith, Yates suffered violations of his 4th Amendment and 14 th

  Amendment, and 42 U.S.C. 1983 rights, serious bodily injuries and death described

  above. Said acts, including the denial to Yates’s contact with his family, physicians,

  mental-health professional personnel, and others including the F.B.I., were the

  foreseeable result of Sherriff Huey Hoss Mack’s and BCSO’s culture on not



                                            35
Case 1:20-cv-00131-KD-B Document 131 Filed 03/10/21 Page 36 of 43             PageID #: 1314




  enforcing policies and procedures and not training personnel on one or more

  appropriate policies or customs. It is also the foreseeable result by or a result of

  similar practice of all named defendants in carrying out the acts described herein

  and in the normal course of their employment or business or ordinary obligations,

  including Mack’s, deliberate indifference to individual’s health and safety, described

  in Case No. 1:12-cv-00281-CG-C, all of which violated Yates’ clearly established due

  process rights due under the Fourth and Fourteenth Amendments to the

  Constitution of the United States and 42 U.S.C. § 1983.


                                     COUNT IX
                            DISABILITY DISCRIMINATION

        84.      The Plaintiff re-alleges and incorporates by reference paragraphs 1-83

  above with the same force and effect as if fully set out in specific detail hereinbelow.

        85.      Yates suffered from depression and other recognized disabilities under

  the Americans with Disabilities Act

        86.      Baldwin County, Alabama, through, and employers in the Probate

  Court of Baldwin County, including the sheriff deputies its agents, officers they

  employed to assist in involuntary commitment hearings, knew of Yates’ mental

  disability and disorders, having initiated several involuntary commitment

  proceedings against Yates in the past through the Probate Court of Baldwin

  County, Alabama, and by Yates’ own 911 calls to the Baldwin County 9-1-1 District

  Call Center.

        87.      Yates desperate pleas for help were ignored by Baldwin County,

  Alabama, by and through, defendant Sheriff Mack whose sheriff deputies act as


                                             36
Case 1:20-cv-00131-KD-B Document 131 Filed 03/10/21 Page 37 of 43            PageID #: 1315




  officials who are employed to assist in probate court involuntary commitment

  hearings, in Baldwin County, Alabama, and by the Baldwin County 9-1-1 District

  Call Center, and other officials who were in charge of their operations.

        88.    Said actions by said Baldwin County, Alabama and its officials

  constitute disability discrimination under the Americans with Disabilities Act.

        89.    As a result of the disability discrimination against him, Yates suffered

  the following injuries and damages: Yates was subjected to severe mental anguish

  of the type that no reasonable person should be expected to endure; Yates suffered

  intimidation, embarrassment, and humiliation, along with mental and physical

  abuse and distress, and gunshot wounds which ultimately led to his death the

  following morning

        90.    As a proximate result of said defendants’ discrimination against him,

  Yates suffered violations of his 4th Amendment and 14th Amendment, and 42 U.S.C.

  1983 rights, serious bodily injuries and death described above. Said acts, including

  the denial to Yates’s contact with his family, physicians, mental-health professional

  personnel, and others including the F.B.I., were the foreseeable result of Sherriff

  Huey Hoss Mack’s and BCSO’s culture on not enforcing policies and procedures and

  not training personnel on one or more appropriate policies or customs. It is also the

  foreseeable result by or a result of similar practice of all named defendants in

  carrying out the acts described herein and in the normal course of their employment

  or business or ordinary obligations, including Mack’s, deliberate indifference to

  individual’s health and safety, described in Case No. 1:12-cv-00281-CG-C, all of




                                            37
Case 1:20-cv-00131-KD-B Document 131 Filed 03/10/21 Page 38 of 43            PageID #: 1316




  which violated Yates’ clearly established due process rights due under the Fourth

  and Fourteenth Amendments to the Constitution of the United States and 42

  U.S.C. § 1983.


                              COUNT X
              RECKLESSNESS/WANTONNESS/CIVIL CONSPIRACY

        91.    The Plaintiff re-alleges and incorporates by reference paragraphs 1-90

  above with the same force and effect as if fully set out in specific detail hereinbelow.

        92.    On March 5, 2018, defendants R. Correa and G. Smith were acting

  together and in concert with Don DeBourge and under the purported authority of

  Sherriff Huey Hoss Mack outside the scope of their employment, when they entered

  Yates’ mobile home at the request of DeBourge, in connection with an entirely civil

  matter on behalf of DeBourge, of which the Sherriff was the primary executive who

  was charged with administering and executing the civil writ of possession. R.

  Correa, Smith, and DeBourge were required by law not to exceed the parameters of

  the writ of possession, which merely allowed the Debourges remove the mobile

  home from the property and the officers to standby to keep the peace—not kill

  Yates. So, the Debourges acted together in concert with R. Correa and Smith under

  the purported authority of Sherriff Huey Hoss Mack outside the scope of their

  employment to tortiously and recklessly and/or wantonly violate and act

  deliberately indifferent Yates’s protected rights by killing him with reckless and

  wanton disregard for his mental health, the mental health of which was known to

  DeBourge, of which they also knew or should have known would foreseeably result

  in immediate threats to the safety of all present, especially Yates, including serious


                                             38
Case 1:20-cv-00131-KD-B Document 131 Filed 03/10/21 Page 39 of 43             PageID #: 1317




  injury, violence, and death. These actions together and in concert also constitute

  underlying violations of Section 1983 as described in Counts I-IX, above. The

  Plaintiff re-alleges and incorporates by reference paragraphs 1-91 above with the

  same force and effect as if fully set out in specific detail hereinbelow.

          93.   As a result of their violent encounter with Yates, DeBourge’s

  conspirators, R. Correa and Smith falsified, concealed, misrepresented, and

  suppressed their reporting of the incident, in violation of sheriff’s policy, which

  ultimately lead to Yates’ death when R. Correa and Smith called in a tactical SWAT

  team.

          94.   Said defendants, R. Correa, Smith, and the DeBourges, separately and

  severally, caused the wrongful death of Robert Lewis Yates, Jr. as contemplated by

  Alabama Code § 6-5-410.


          95.   As a direct and proximate result of the foregoing willful and wanton

  acts stated above, the said defendants, separately and severally caused the death of

  Robert Lewis Yates Jr. on March 5, 2018. Said acts, including the denial to Yates’s

  contact with his family, physicians, mental-health professional personnel, and

  others including the F.B.I., were the foreseeable result of Sherriff Huey Hoss Mack’s

  and BCSO’s culture on not enforcing policies and procedures and not training

  personnel on one or more appropriate policies or customs. It is also the foreseeable

  result by or a result of similar practice of all named defendants in carrying out the

  acts described herein and in the normal course of their employment or business or

  ordinary obligations, including Mack’s, deliberate indifference to individual’s health



                                             39
Case 1:20-cv-00131-KD-B Document 131 Filed 03/10/21 Page 40 of 43            PageID #: 1318




  and safety, described in Case No. 1:12-cv-00281-CG-C, all of which violated Yates’

  clearly established due process rights due under the Fourth and Fourteenth

  Amendments to the Constitution of the United States and 42 U.S.C. § 1983.

                                     COUNT XI
                                  WRONGFUL DEATH

        96.    The Plaintiff re-alleges and incorporates by reference paragraphs 1-95

  above with the same force and effect as if fully set out in specific detail hereinbelow.

        97.    On March 5, 2018, defendants R. Correa and G. Smith were acting

  together and in concert with Don DeBourge and under the purported authority of

  Sherriff Huey Hoss Mack outside the scope of their employment, when they entered

  Yates’ mobile home at the request of DeBourge, in connection with an entirely civil

  matter on behalf of DeBourge, of which the Sherriff was the primary executive who

  was charged with administering and executing the civil writ of possession. R.

  Correa, Smith, and DeBourge were required by law not to exceed the parameters of

  the writ of possession, which merely allowed the Debourges remove the mobile

  home from the property and the officers to standby to keep the peace—not kill

  Yates. So, the Debourges acted together in concert with R. Correa and Smith under

  the purported authority of Sherriff Huey Hoss Mack outside the scope of their

  employment to tortiously and recklessly and/or wantonly violate and act

  deliberately indifferent Yates’s protected rights by killing him with reckless and

  wanton disregard for his mental health, the mental health of which was known to

  DeBourge, of which they also knew or should have known would foreseeably result

  in immediate threats to the safety of all present, especially Yates, including serious



                                             40
Case 1:20-cv-00131-KD-B Document 131 Filed 03/10/21 Page 41 of 43             PageID #: 1319




  injury, violence, and death. These actions together and in concert also constitute

  underlying violations of Section 1983 as described in Counts I-X, above. The

  Plaintiff re-alleges and incorporates by reference paragraphs 1-91 above with the

  same force and effect as if fully set out in specific detail hereinbelow.

          93.    As a result of their violent encounter with Yates, DeBourge’s

  conspirators, R. Correa and Smith falsified, concealed, misrepresented, and

  suppressed their reporting of the incident, in violation of sheriff’s policy, which

  ultimately lead to Yates’ death when R. Correa and Smith called in a tactical SWAT

  team.

          94.    Said defendants, R. Correa, Smith, and the DeBourges, separately and

  severally, caused the wrongful death of Robert Lewis Yates, Jr. as contemplated by

  Alabama Code § 6-5-410.


          95.    As a direct and proximate result of the foregoing willful and wanton

  acts stated above, the said defendants, separately and severally caused the death of

  Robert Lewis Yates Jr. on March 5, 2018.

          100.   As a direct and proximate result of the foregoing willful and wanton

  acts stated above, the said defendants, separately and severally caused the death of,

  Robert Lewis Yates Jr. on March 5, 2018. Said acts, including the denial to Yates’s

  contact with his family, physicians, mental-health professional personnel, and

  others including the F.B.I., were the foreseeable result of Sherriff Huey Hoss Mack’s

  and BCSO’s culture on not enforcing policies and procedures and not training

  personnel on one or more appropriate policies or customs. It is also the foreseeable



                                             41
Case 1:20-cv-00131-KD-B Document 131 Filed 03/10/21 Page 42 of 43           PageID #: 1320




  result by or a result of similar practice of all named defendants in carrying out the

  acts described herein and in the normal course of their employment or business or

  ordinary obligations, including Mack’s, deliberate indifference to individual’s health

  and safety, described in Case No. 1:12-cv-00281-CG-C, all of which violated Yates’

  clearly established due process rights due under the Fourth and Fourteenth

  Amendments to the Constitution of the United States and 42 U.S.C. § 1983.




                                            42
Case 1:20-cv-00131-KD-B Document 131 Filed 03/10/21 Page 43 of 43           PageID #: 1321




                                  PRAYER FOR RELIEF

        WHEREFORE, the Plaintiff prays that this Court assume jurisdiction of this

  action and after trial:

        101.   Enter an Order requiring the Defendants to make the Plaintiff whole

  by awarding her damages in an amount to be determined by a jury, to allow the jury

  to hear evidence and award damages, to hear the evidence to include damages and

  award damages in accordance with the purpose and function of tort law and Section

  1983, including the function of deterrence and public safety, to include nominal

  damages, compensatory and punitive damages, and pre- and post-judgment

  interest.

        102.   The plaintiff further prays for such other relief and benefits as the

  cause of justice may require, including, but not limited to, an award of costs,

  attorneys’ fees and expenses.



                                    Respectfully submitted, March 2, 2021




                                    François M. Blaudeau (ASB-7722-D32F)
                                    Evan T. Rosemore (ASB-3760-N10B)
                                    2224 1st Avenue North
                                    Birmingham, Alabama 35203
                                    Telephone: (205) 547-5525
                                    Facsimile: (205) 547-5526
                                    evan@southernmedlaw.com
                                    www.southernmedlaw.com

                                    Attorney for the Plaintiff


                                             43
